ON PETITION EOR REHEARING.
Per Curiam.
As will be seen from the concluding sentence of the foregoing opinion, we refused to pass upon the assignment of error that an insufficient quantity of water was decreed. This action was based upon a statement in appellant’s original brief to the effect that their claim therefor was based upon an attempted appropriation for lands in New Mexico.
In their petition for rehearing, and in their argument in its support, appellants maintain that, though such statement be susceptible of that interpretation, their true position was, and is, that under the evidence they are entitled to a larger quantity of water than they received, for irrigating their Colorado lands.
An examination of the record satisfies us that appellants’ position was misapprehended, and we have, therefore, examined the record with a view to ascertain its soundness. The referee who heard the witnesses testify recommended that to appellants’ ditch there be awarded a priority of twelve cubic feet per second of time, which the court reduced to four cubic feet. We do not know why this change was made. The appellees maintain that the reduction was made because the referee’s award was based largely, if not altogether, upon the original carrying capacity of the ditch, and the number of acres of land which it was intended to irrigate, and not upon the quantity of water that was actually applied to a beneficial use.
This may have been the principle adopted by the trial court, but, if so, its conclusion is not warranted. The evidence is so indefinite that we do not believe it practicable to determine from it the quantity of water appellants’ ditch should have.
*206The original opinion, therefore, is modified in this particular only. The canse is remanded with instructions to the district court to proceed upon the evidence already before it, together with such additional evidence as the parties may see fit to introduce, to ascertain and determine the quantity of water to which the appellants’ ditch is entitled for the benefit of lands situate in Colorado.

Reversed and remanded.